         Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


WILDEARTH GUARDIANS; and
PHYSICIANS FOR SOCIAL
RESPONSIBILITY,
                Plaintiffs,                 No. 1:16-cv-01724-RC

v.

RYAN ZINKE, Secretary, U.S. Department of
the Interior; MICHAEL NEDD, Acting
Director, U.S. Bureau of Land Management;
and U.S. BUREAU OF LAND
MANAGEMENT,

                   Defendants,

WESTERN ENERGY ALLIANCE;
PETROLEUM ASSOCIATION OF
WYOMING; AMERICAN PETROLEUM
INSTITUTE; STATE OF WYOMING;
STATE OF COLORADO; STATE OF UTAH,

                   Intervenor-Defendants.


      SUPPLEMENTAL BRIEF OF THE AMERICAN PETROLEUM INSTITUTE



Stacy Linden                                Steven J. Rosenbaum
Ben Norris                                  Bradley K. Ervin
AMERICAN PETROLEUM INSTITUTE                COVINGTON & BURLING, LLP
1220 L St., N.W.                            One CityCenter
Washington, D.C. 20005                      850 Tenth St., N.W.
Phone: (202) 682-8000                       Washington, D.C. 20001
Fax: (202) 682-8033                         Phone: (202) 662-6000
norrisb@api.org                             Fax: (202) 662-6291
                                            srosenbaum@cov.com

                                            Counsel for Intervenor-Defendant American
                                            Petroleum Institute
          Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 2 of 7



       Plaintiffs claim that the Bureau of Land Management’s (“BLM”) decisions to conduct six

oil and gas lease sales in Wyoming violated the National Environmental Policy Act (“NEPA”)

because BLM allegedly did not adequately quantify the greenhouse gas (“GHG”) emissions

associated with the potential future development of any leases issued during the sales. The

Federal Defendants’ and Defendant-Intervenors’ summary judgment briefs demonstrated, among

other things, that (1) NEPA does not require quantification, (2) the Environmental Assessments

(“EA”) analyzing each lease sale explained the uncertainties—including the locations of any

issued leases, the type and extent of development on any issued lease, and the geologic

characteristics of future drilling in diverse conditions across a wide swath of Wyoming—that

impeded GHG quantification in these specific instances, and (3) the lease sale EAs adequately

disclosed the impacts, including climate change impacts, of potential future GHG emissions

through qualitative discussion supplemented by the best quantification possible given the

uncertainties present at the lease sale stage. See, e.g., API Cross-Motion (Dkt. 60) at 5–21, 26–

33.

       For their part, Plaintiffs contend that such uncertainties should be ignored because, in

their view, NEPA categorically requires site-specific (e.g., parcel-by-parcel) quantification of

GHG emissions at the lease sale stage because the issuance of leases confers unhindered rights to

develop the lease. See Pls. Reply (Dkt. 77) at 3–5 (citing 43 C.F.R. § 3101.1-2). The Federal

Defendants and Defendant-Intervenors have disputed both Plaintiffs’ legal position and their

characterization of the consequences of lease issuance. See, e.g., API Reply (Dkt. 81) at 4–8

(citing 43 C.F.R. § 3162.3-1(c)).    In this context, the Court ordered the parties to submit

supplemental briefs addressing “whether, after the leasing stage, BLM may institute a blanket

ban on drilling across all the leases at issue here, based on policy considerations.” Order (Dkt.



                                               1
          Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 3 of 7



88) at 3. As detailed below, Congress has not granted BLM the authority, before or after a lease

sale, to impose a policy-based permanent ban on development.              However, Congress has

authorized BLM to impose reasonable conditions, consistent with the terms of the lease, upon

lease development in order to protect environmental quality.

       The Mineral Leasing Act (“MLA”) directs that the Nation’s oil and gas deposits “shall be

subject to disposition” by leasing. 30 U.S.C. § 181. “The purpose of the [MLA] was to promote

the orderly development of the oil and gas deposits in the publicly owned lands of the United

States through private enterprise.”    Harvey v. Udall, 384 F.2d 883, 885 (10th Cir. 1967)

(quotation omitted). See also, e.g., Conway v. Watt, 717 F.2d 512, 514 (10th Cir. 1983) (“The

purpose behind enactment of the [MLA] . . . was the development of western portions of the

country[.]” (citation omitted)); California Co. v. Udall, 296 F.2d 384, 388 (D.C. Cir. 1961)

(“The Act was intended to promote wise development of these natural resources and to obtain for

the public a reasonable financial return[.]”). To that end, Congress has directed that “[l]ease

sales shall be held for each State where eligible lands are available at least quarterly and more

frequently if the Secretary of the Interior determines such sales are necessary.” 30 U.S.C.

§ 226(a)–(b)(1)(A).

       Post-leasing, BLM’s authorized officer must “regulate all surface-disturbing activities

conducted pursuant to any lease . . . in the interest of conservation of surface resources.” 30

U.S.C. § 226(g). In order to conduct operations on a lease, the leaseholder or operator first “shall

submit to the authorized officer for approval an Application for Permit to Drill for each well.”

43 C.F.R. § 3162.3-1(c). “No drilling operations, nor surface disturbance preliminary thereto,

may be commended prior to the authorized officer’s approval of the permit.” Id. See also 43

C.F.R. § 3162.3-2(a) (“A proposal for further well operations shall be submitted . . . for approval


                                                 2
           Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 4 of 7



by the authorized officer prior to commencing operations . . . .”); 43 C.F.R. § 3162.3-3 (“Prior to

commencing any operation . . . which will result in additional surface disturbance . . ., the

operator shall submit a proposal . . . to the authorized officer for approval.”).

       BLM’s authorized officer is tasked to “approve and monitor . . . operator proposals for

drilling, development or production of oil and gas . . . and to require that all operations be

conducted in a manner which protects other natural resources and the environmental quality”

while also ensuring “the maximum ultimate recovery of oil and gas[.]” 43 C.F.R. § 3161.2.

“Before approving operations on [a] leasehold, the authorized officer shall determine,” inter alia,

“that the proposed plan of operations is sound both from a technical and environmental

standpoint.” Id.

       No permit can issue until NEPA requirements have been satisfied.             See 30 U.S.C.

§ 226(p)(2)(A) (authorizing agency to “issue the permit, if the requirements under the [NEPA]

and other applicable law have been completed”); id. § 226(p)(3) (allowing deferral of decision

on permit pending NEPA completion). Indeed, the authorized officer must first “prepare an

environmental record of review or an environmental assessment, as appropriate.” 43 C.F.R.

§ 3162.5-1(a). “These environmental documents will be used in determining whether or not an

environmental impact statement is required and in determining any appropriate terms and

conditions of approval of the submitted plan.” Id. 1 “To the extent consistent with lease rights,”

the authorized officer may impose “reasonable measures deemed necessary” by the authorized




1
 The leaseholder has a separate obligation to “conduct operations in a manner which protects the
mineral resources, other natural resources, and environmental quality.” 43 C.F.R. § 3162.5-1(a).


                                                  3
           Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 5 of 7



officer to “minimize[] adverse impacts to the land, air, and water.” BLM Lease Form 3100-11,

§ 6. 2

         BLM’s authority to impose restrictions is thus necessarily permit-by-permit and lease-by-

lease, and provides no authority for a blanket prohibition on development based on policy

considerations rather than environmental concerns raised by an individual permit. In an unusual

case in which a specific lease’s unique environmental setting presented insurmountable

development challenges, BLM would likely have the power to deny a development permit. 3 But

Congress has not granted BLM authority to impose a blanket ban on development of oil and gas

leases at any stage. To the contrary, the MLA mandates issuance of leases for the purposes of oil

and gas development with corollary completion of NEPA procedures, which may inform

“reasonable” conditions or restrictions on proposed development on a lease-by-lease basis. 4

         “NEPA itself does not mandate particular results, but simply prescribes the necessary

process.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989). In other

words, NEPA “does not command the agency to favor an environmentally preferable course of

action,” it “simply mandates that the agency gather, study, and disseminate information

concerning the projects’ environmental consequences.” Sabine River Auth. v. U.S. Dep’t of

Interior, 951 F.2d 669, 676 (5th Cir. 1992).          “Other statutes may impose substantive


2
  U.S. Dep’t of the Interior, BLM, Offer to Lease and Lease for Oil and Gas (Form 3100-11),
https://www.blm.gov/sites/blm.gov/files/uploads/Services_National-Operations-
Center_Eforms_Fluid-and-Solid-Minerals_3100-011.pdf (last visited Nov. 28, 2018).
3
  In some circumstances, BLM retains authority to “deny[] a lessee the use of the leased
property” if required by another substantive law such as the Endangered Species Act. Wyoming
Outdoor Council v. Bosworth, 284 F. Supp. 2d 81, 92 (D.D.C. 2003) (quotation omitted). A
lessee’s rights to compensation in such circumstances are beyond the scope of this brief.
4
  Congress may, of course, delegate additional authority to BLM regarding oil and gas lease
issuance and development, subject to the contractual rights of existing oil and gas leaseholders.


                                                 4
          Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 6 of 7



environmental obligations on federal agencies, but NEPA merely prohibits uninformed—rather

than unwise—agency action.” Robertson, 490 U.S. at 351.

       NEPA’s procedural requirements thus do not expand BLM’s substantive authority over

oil and gas leasing or leases. “NEPA was not intended to repeal by implication any other

statute.” United States v. Students Challenging Regulatory Agency Procedures, 412 U.S. 669,

694 (1973) (noting that “[t]he policies and goals set forth in (NEPA) are supplementary to those

set forth in existing authorizations of Federal agencies” (quoting 42 U.S.C. § 4335)).

       Viewed as a whole, NEPA requires consideration and disclosure of environmental

impacts consistent with the MLA’s development directive. In that context, BLM fully fulfilled

its NEPA obligations when it considered and disclosed the GHG emission and climate change

impacts of the required lease sales within the “rule of reason.” Dep’t of Transp. v. Pub. Citizen,

541 U.S. 752, 767 (2004).


                                                    Respectfully submitted,

Stacy Linden                                        /s/ Steven J. Rosenbaum
Ben Norris                                          Steven J. Rosenbaum
AMERICAN PETROLEUM INSTITUTE                        Bradley K. Ervin
1220 L St., N.W.                                    COVINGTON & BURLING, LLP
Washington, D.C. 20005                              One CityCenter
Phone: (202) 682-8000                               850 Tenth St., N.W.
Fax: (202) 682-8033                                 Washington, D.C. 20001
norrisb@api.org                                     Phone: (202) 662-6000
                                                    Fax: (202) 662-6291
                                                    srosenbaum@cov.com

                                                    Counsel for Intervenor-Defendant American
                                                    Petroleum Institute




                                                5
          Case 1:16-cv-01724-RC Document 94 Filed 11/28/18 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of November, 2018, I caused a true and correct copy

of the foregoing to be filed with the Court electronically via the CM/ECF system, which will

serve the foregoing by electronic means on all counsel of record in this case.


                                                     /s/ Steven J. Rosenbaum
                                                     Steven J. Rosenbaum
                                                     COVINGTON & BURLING, LLP
                                                     One CityCenter
                                                     850 Tenth St., N.W.
                                                     Washington, D.C. 20001
                                                     Phone: (202) 662-6000
                                                     Fax: (202) 662-6291
                                                     srosenbaum@cov.com




                                                 1
